Citation Nr: 0728541	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a psychiatric condition, diagnosed 
as a depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
January 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision from the New Orleans, Louisiana Regional 
Office of the Department of Veteran Affairs (VA).

In January 2007, the veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge at the local 
regional office.  A transcript of the hearing is associated 
with the claims file.  

The veteran's reopened claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.

Further, the veteran raised in his substantive appeal that he 
would like to appeal "all issues" raised in his original 
claim, including his back condition and ear condition.  The 
Board does not have jurisdiction to address these issues as 
the September 2003 rating decision only pertains to service 
connection for depressive disorder.  Therefore, these issues 
are referred back to the RO for appropriate action.


REMAND

For a claim to reopen a previously denied claim for service 
connection, the VCAA requires that VA provide a notice letter 
that describes the basis of the previous denial, as well as 
the evidence necessary to substantiate the element(s) of 
service connection found to be unsubstantiated in the 
previous denial.  The failure to provide this notice prior to 
the adjudication of a veteran's claim generally constitutes 
prejudicial error by VA.  The veteran must also be notified 
of what constitutes both "new" and "material" evidence to 
reopen the previously denied claim.   See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The veteran has not received a notice letter explaining that 
new and material evidence must be submitted to reopen his 
previously denied claim of service connection for depressive 
disorder, nor one describing the basis of the previous denial 
of the veteran's claim or informing him of what constitutes 
"new" and "material" evidence (i.e. medical evidence).  
Therefore, the instant case must be remanded for proper 
notice under VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to what constitutes new 
and material evidence to reopen his 
previously denied claim of entitlement to 
service connection for depressive 
disorder.  Such notice letter should 
describe the basis of the previous denial 
of the veteran's service connection 
claim, as well as the evidence necessary 
to substantiate the element(s) of service 
connection found to be unsubstantiated in 
the previous denial.  The notice letter 
should also include evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
copies of records pertinent to the 
veteran's claim for SSA benefits and a 
copy of the determination awarding 
benefits.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



